Citation Nr: 0202395	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with sciatic neuropathy, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right medial malleolus fracture with internal fixation, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for a cervical spine 
disorder, and granted increased ratings of 20 percent for 
both the veteran's degenerative joint disease of the 
lumbosacral spine with sciatic neuropathy, and his  residuals 
of a right medial malleolus fracture with internal fixation.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 2001, a transcript 
of which is of record.  In conjunction with and following his 
hearing the veteran submitted additional evidence to the 
Board accompanied by a waiver of initial consideration by the 
RO pursuant to 38 C.F.R. § 20.1304(c).

As an additional matter, the Board notes that the veteran 
indicated at his personal hearing that he had stopped working 
because of his combined medical conditions.  (Transcript p. 
16).  However, he stated that he had never filed a claim of 
entitlement to a total rating based upon individual 
unemployability (TDIU).  He also indicated that he had 
recently filed claims of entitlement to service connection 
for depression, insomnia, anxiety, and stress secondary to 
his service-connected low back disorder.  (T. p. 20).  
Nevertheless, the documents assembled for the Board's review 
does not show that such a claim was filed.  The Board finds 
that the veteran has raised claims of secondary service 
connection for a psychiatric disorder and a total 
compensation rating based on individual unemployability.  
Accordingly, these claims are referred to the RO for 
appropriate action.
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues on appeal has been completed.

2.  The evidence on file reflects that the veteran was 
treated for neck problems on multiple occasions during his 
active service.  However, the preponderance of the medical 
evidence is against the finding that his current cervical 
spine disorder is causally related to his period of active 
duty.

3.  The veteran's low back disorder is manifested by severe 
symptoms of intervertebral disc syndrome, with recurring 
incapacitating attacks and intermittent relief therefrom.

4.  The veteran's residuals of residuals of a right medial 
malleolus fracture with internal fixation is currently 
manifested by constant pain and marked limitation of motion 
of the right ankle.  However, there is no competent medical 
evidence on file which shows that it is currently manifested 
by ankylosis.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a cervical spine 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a 40 percent rating for degenerative 
joint disease of the lumbosacral spine with sciatic 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right medial malleolus fracture with internal 
fixation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to his claims.  Although the veteran 
testified at his personal hearing that he received private 
medical treatment for whiplash during service, he also 
indicated that he tried to obtain those records and they are 
unavailable.  (T. pp. 3-4).  VA has no obligation to seek 
evidence which the veteran acknowledges does not exist.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  There does not 
appear to be any other pertinent evidence identified by the 
veteran that has not been obtained or requested by the RO.  
Further, the RO advised the veteran of the evidence necessary 
to substantiate his claims, including the requirements for a 
grant of service connection and the applicable criteria for 
higher disability ratings.  Moreover, the RO specifically 
addressed the applicability of the VCAA to this case by the 
March 2001 Statement of the Case.  The veteran has been 
provided a VA examination that included a review of the 
claims file and a nexus opinion.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


General Background.  The veteran was on active duty from 
October 1971 to November 1987.  The service medical records 
reflect that he was treated on various occasions for neck and 
head problems.  For example, records from April 1978 note 
that the veteran sought treatment after awaking with a stiff 
neck, and complained of right-sided neck pain times one day.  
Assessment was acute spasm.

Subsequent records from February 1979 note that the veteran 
sustained a head injury at a home accident when he fell on a 
car jack.  It was noted that he complained of numbness at the 
top of his skull, and that he had a 2 1/2 cm laceration to the 
frontal scalp which was cleaned and sutured.  

In April 1979, the veteran was involved in a motor vehicle 
accident, after which he complained of pain to his neck, both 
legs, left thoracic area, and a headache.  Examination of the 
neck revealed some painful sensation, but full range of 
motion.

In August 1980 the veteran was treated for complaints of neck 
pain with decreased range of motion secondary to the pain.  
Provisional diagnosis was cervical muscle spasm.  He denied 
any injury or trauma.  Two days after initial evaluation, the 
veteran reported that he was feeling much better.  Five days 
later, it was noted that the veteran had not returned to the 
clinic, so it was assumed that he was asymptomatic at that 
time and he was discharged from therapy to his own care.

Records from October 1982 show that the veteran complained of 
neck pain, which was diagnosed as cervical muscle spasm.

The veteran was involved in another motor vehicle accident in 
December 1982.  Following this accident, he complained of 
left foot trauma, left arm trauma, and head trauma.  The 
veteran also sustained  fracture of his right medial 
malleolus.

The veteran was treated for complaints of neck and shoulder 
pain in June 1983.  Assessment was muscular strain.

X-rays taken of the cervical spine in September 1985 showed 
that all of the cervical vertebral bodies were of normal 
stature and contour with normal maintenance of intervertebral 
disc spacing throughout.  The pedicles, transverse process, 
and posterior spinous processes did not appear abnormal.  
Moreover, the relationship of C1 to C2 and of C1 to the 
occiput was found to be normal, and the odontoid process was 
intact.  The neural foramina as delineated on the oblique 
studies appeared patent throughout.  In addition, there was 
no evidence of a cervical rib.

The service medical records also reflect treatment on various 
occasions for complaints of low back pain with sciatica, 
which were ultimately attributed to degenerative disc 
disease.  For example, a December 1983 CT scan of the lumbar 
spine resulted in an impression of degenerative disc disease 
at L4-5 with a "vacuum disc phenomenon," minimal disc 
bulging, and osteophyte formation but without significant 
disc protrusion.  Thereafter, a September 1985 X-ray of the 
lumbosacral spine revealed evidence of localized and 
moderately severe degenerative osteo-arthritic change 
involving L4-L5, and L5-S1 area.  Further, the inter L4-L5 
vertebral disc space was found to be markedly narrowed.  
There was also reactive sclerotic change or ebernation noted 
at vertebral surfaces of the L4-L5, L5-S area.  
The service medical records also note treatment on various 
occasions for migratory polyarthralgias.

On his October 1987 separation examination, the veteran's 
head, face, neck, and scalp were clinically evaluated as 
normal.  Additionally, the veteran noted various disabilities 
on his concurrent Report of Medical History, including low 
back pain since 1971; his head injury in 1978 when he fell on 
his jack; and his right ankle fracture.  However, there was 
no mention of any neck/cervical spine problems at that time.

At a March 1988 VA medical examination, it was noted, in 
part, that the veteran had a long-standing history, dating 
back 15 years, of chronic recurrent low back pain with 
radiation into the right leg at times.  It was also noted 
that he had been hospitalized 7 or 8 times over the years, 
the most recent after sustained motor vehicle accident in 
1983.  No complaints were noted regarding the veteran's neck.  
On examination of the veteran's head, face, and neck, no 
pertinent abnormalities were noted.  Diagnoses following 
examination include degenerative disc disease of the 
lumbosacral spine with associated osteoarthritis changes; and 
status-post fracture of the right ankle with internal 
fixation and residual chronic pain.  No cervical spine/neck 
disability was diagnosed on this examination.

Service connection was subsequently granted for, among other 
things, degenerative disc disease of the lumbosacral spine 
with sciatic neuropathy and residuals fracture right medial 
malleolus with internal fixation by a July 1988 rating 
decision.  A 10 percent rating was assigned for the low back 
disorder, while a noncompensable (zero percent) rating was 
assigned for the right ankle disorder.  Both of these ratings 
were effective November 30, 1987.

Following the July 1988 rating decision, additional VA and 
private medical records were added to the file which cover a 
period from 1999 to 2001.  These records reflect that the 
veteran was treated and evaluated on various occasions for 
his cervical spine, low back, and right ankle disabilities.

A January 1999 X-ray of the veteran's cervical spine revealed 
some uncovertebral reactive changes at the C5-6 level causing 
slight narrowing of the left foramen at that level.  There 
was also minor anterior spurring at C5-6, 6-7 level with 
slight narrowing of the C4-5, 5-6 level.  However, vertebral 
body heights and alignment were normal.  Overall impression 
was mild spondylosis change in the cervical spine.

Later in January 1999, an MRI scan of the veteran's cervical 
spine revealed loss of normal lordotic curvature, and disc 
desiccation present at C5-6.  However, the AP dimension scan 
was normal, and there was no spinal stenosis.  Spinal cord 
was normal in signal intensity and size.  The uncovertebral 
process at C4-5, C5-6, and C6-7 were hypertrophied resulting 
in indentation of the thecal sac and narrowing of the 
foramina.  At C5-6, there was also a bony bar which indicated 
the anterior thecal sac.  There were no definite disc 
herniations.  Overall impression was right-sided neural 
foraminal narrowing as a result of uncovertebral process spur 
formation.  Moreover, it was reiterated that there was no 
spinal stenosis or disc herniation.

The veteran was accorded a VA joints examination in March 
1999.  The examiner noted that the VA Form 2507 indicated 
that veteran's file was not sent for review, but noted that 
it did give a history of the veteran having motor vehicle 
accidents times time two while in the service.  The 2507 also 
stated that he was hospitalized for migratory osteo-
arthritis.  In addition, the examiner noted that the 
examination was to evaluate the veteran's service-connected 
low back and right ankle disabilities, and to provide an 
opinion as to the etiology of the cervical spine condition as 
to whether it stemmed from piror accident or the evidence of 
osteo-arthritis.

At this examination, the veteran reported that he was being 
followed for his neck complaints at the VA Outpatient Center 
(VAOPC), and that he had had a recent MRI scan but did not 
know the results.  He also related problems regarding his 
left arm of 3 to 4 years duration.  As far as his back 
condition, it was noted that he gave a history of having 
degenerative disc disease, and that activities such as 
bending or lifting would exacerbate the condition.  Further, 
he required frequent position changes as extended sitting or 
standing was bothersome.  He also had occasional pain 
radiating out of the back into the right leg down to the 
calf.  With respect to the right ankle, it was noted that the 
pain worsened with weight bearing but also with pain at rest.

On examination, it was noted that the veteran moved about 
somewhat slowly with a slight limp on the right.  Examination 
of the back revealed that he was able to stand erect.  No 
spasm or tenderness was noted.  Range of motion testing 
showed he had flexion to 40 degrees; extension to 10 degrees; 
right and left lateral bending to 15 degrees; right lateral 
rotation to 25 degrees; and left lateral rotation to 20 
degrees.  Further, it was noted that he had pain on range of 
motion testing.

Examination of his ankles showed swelling, greater on the 
right.  He was also found to have a cavus foot bilaterally.  
In addition, the right ankle had a well-healed surgical scar 
over the medial aspect of the ankle.  There was tenderness of 
the ankle medially and laterally.  Moreover, the ankle had 5 
degrees of dorsiflexion, and 25 degrees of plantar flexion, 
with pain on motion.  

On neurological evaluation, it was felt that the veteran had 
normal strength in his upper and lower extremities.  Further, 
reflexes and sensation to pin prick were found to be intact 
in the extremities.  In addition, it was noted that the 
veteran complained of back pain on sitting straight leg 
raising of either leg.

Based on the foregoing, the examiners' impressions were 
history of neck pain - X-rays pending - probably degenerative 
changes; service-connected lumbar spine condition - 
degenerative disc disease per history; and residuals of right 
ankle fracture - status open reduction and internal fixation.  
Further, the examiner commented that no records were sent for 
review, but that he had been asked to give an opinion as to 
whether the veteran's cervical spine disorder was related to 
any automobile accidents he had had in the service, or 
whether there was evidence of osteo-arthritis.  In a 
subsequent addendum, the examiner noted that he had reviewed 
the January 1999 MRI scan, and summarized the results 
thereof.  From the information which was available, including 
the MRI scan, the examiner stated that there was degenerative 
spurring in the neck which could account for the veteran's 
symptomatology.  Otherwise, the examiner stated he had no 
conclusive evidence that the veteran's neck condition stemmed 
from prior vehicle accidents.

The examiner also noted on the March 1999 VA examination 
that, as far as the DeLuca provisions, the veteran had pain 
on motion as noted.  Moreover, the examiner commented that 
pain could certainly further limit functional ability during 
flare-ups or with increased use of the neck, back, or ankle, 
but that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.

X-rays taken of the lumbar spine in conjunction with this VA 
examination revealed some disc space narrowing at the L4-5 
and S-1 level with reactive osteophytes which attested to 
degenerative disc there.  Otherwise, there was minor spurring 
anteriorly at 3-4 level.  Further, the vertebral body heights 
were found to be normal, and the pedicles were intact.  
Overall impression was disc disease at 4-5 and 5-1.

X-rays taken of the right ankle revealed two threaded pins in 
the medial distal tibia traversing the medial malleolus.  
Additionally, the ankle joint space was found to be 
maintained, and no arthritic changes were noted.  Overall 
impression was post internal fixation with remaining metallic 
hardware in the distal right leg.

Records from October 2000 note that the veteran complained of 
longstanding low back and cervical pain with occasional pain 
down the right upper and lower extremities.  It was noted 
that MRIs of the neck showed degenerative joint disease, 
while lumbar X-rays showed degenerative disc disease.  It was 
further noted that he had had no surgery on his back or neck, 
and that he did not desire any in the future.  Also, it was 
noted that he had been to a pain specialist who wanted to 
inject his back, but the veteran declined because he was 
afraid they would hit the wrong nerve and he would be 
paralyzed.  On examination, it was noted that the veteran got 
up from the chair slowly, and that he walked very slowly.  
Regarding his back, it was noted that he had positive 
straight leg raising bilaterally at about 20 degrees.  
Assessment was chronic low back pian, degenerative joint 
disease of the cervical spine, and obesity.  

The veteran underwent a new VA examination for evaluation of 
his cervical spine claim in December 2000.  It is noted that 
this examination was conducted by the same physician who 
conducted the prior VA examination in March 1999.  At this 
examination, the examiner noted that the veteran's claims 
folder, as well as his service medical records, were 
available and were reviewed prior to and in conjunction with 
the examination, and summarized the contents thereof.  
Following examination of the veteran, the examiner diagnosed 
cervical spondylosis.  The examiner commented that there were 
multiple entries related to neck complaints while in service, 
and that various diagnoses included cervical spasm.  The 
examiner stated that it was likely that the veteran had had 
some degree of cervical strain while in the service.  
However, based upon the MRI scan and prior X-ray findings of 
mild degenerative changes, the examiner could not say with a 
reasonable degree of medical certainty that these were 
secondary to trauma.  The examiner thought that it was more 
likely that these were age-related degenerative changes in 
the neck.

Private medical records from A.J.C., MD, (hereinafter, "Dr. 
C") dated in February 2001 note that the veteran complained 
of chronic back, knee, and neck pain.  Assessments at that 
time included radiculopathy.  Subsequent records from Dr. C 
primarily concern treatment for left knee pain, with 
continued findings of radiculopathy.

A March 2001 lumbar spine MRI revealed advanced degenerative 
disc desiccation within the lower lumbar spine at the L4-L5 
and L5-S1 levels with essentially complete loss of 
intervertebral disc material.  There were also subchondral 
changes within the endplates related to spondylosis.  The 
upper lumbar spine was found to be relatively unremarkable.  
In addition, vertebral body height and alignment were found 
to be maintained.  The signal within the vertebral body bone 
marrow was within normal limits.  However, at the L4-L5 level 
the disc bulging/osteophyte formation resulted in a minimal 
spinal canal stenosis.  Nevertheless, there was no herniated 
nucleus pulposus, nor severe spinal canal stenosis.  There 
was mild foraminal stenosis related to facet arthropathy at 
the L4-L5 and L5-S1 levels.  Overall impressions were 
advanced spondylosis at the L4-L5 and L5-S1 levels; no 
herniated disc material; and mild foraminal compromise at the 
L4-L5 and L5-S1 levels as a result of disc bulging and facet 
arthropathy.

At his November 2001 hearing, the veteran testified that he 
had had no problems with his neck/cervical spine prior to 
active service.  He also testified that he was involved in 
multiple motor vehicle accidents during service, and 
attributed his current cervical spine disorder to these 
accidents.  He emphasized that after one accident he was 
treated for whiplash by a private physician, and that he was 
represented by an attorney as a result of the accident 
itself.  Unfortunately, these records were unavailable; he 
contacted both the private physician and attorney, but they 
no longer had any such records.  The veteran also described 
his in-service treatment for neck and shoulder problems, and 
indicated that he had continuity of symptoms since service.  
He indicated that he sought treatment from VA in 1989, but 
was unsatisfied with the treatment, and did not return until 
1999.  In addition, he testified that he was receiving 
private treatment from Dr. C, as well as treatment from VA.  
Further, he described the current condition of his 
neck/cervical spine.  The veteran's wife testified that she 
met the veteran in 1977, and that he had nothing wrong with 
his neck at that time.  However, she indicated that he had 
complained of neck pain of increasing severity since a 1983 
motor vehicle accident.

Regarding his right ankle, the veteran contended that he was 
entitled to a higher rating.  He testified that his ankle was 
in a fixed position that made him walk almost the opposite of 
pigeon-toed; that he was unable to climb; that it severely 
limited his mobility; and that he was in constant pain.  
Further, he indicated that the severity of his ankle pain had 
increased since the most recent VA examination.  Moreover, 
the veteran asserted that he was entitled to a rating of 30 
percent under Diagnostic Code 5270 for ankylosis.  He noted 
that this Code provided for a rating of 30 percent when 
plantar flexion between 30 and 40 degrees, or dorsiflexion 
was between 0 and 10 degrees, and that he had dorsiflexion to 
5 degrees on the most recent VA examination, which was 
between 0 and 10.  The veteran's wife testified that the 
veteran had to buy special shoes because of his ankle.
With respect to his low back disorder, the veteran testified 
that he had a constant band of pain of about 4 to 6 inches 
that stretched all the way across the back.  He testified 
that the pain did not go away even with medication; that he 
spent 15 to 20 hours a day on bed rest; and that he had 
sciatica about 3 to 5 times per month.  Further, he testified 
that he never had complete relief from back pain, even with 
medication.  The veteran said that the pain varied in 
intensity; most of the time he would characterize the pain as 
moderate, giving it a 5 on a scale of 1 to 10.  He testified 
that the pain radiated into his hip, down through the thigh, 
to the knees, and occasionally into the feet.  This was 
mostly on the left, but also occurred on both sides.  
Further, he testified that he experienced muscle spasms 1 to 
3 times per week, and had limitation of motion.  His wife 
indicated that the veteran needed help in getting dressed due 
to his back pain.  When asked, the veteran acknowledged that 
he experienced incapacitating attacks of back pain where he 
could not function about 3 to 5 times per month, with 
duration of 1 to 3 days.  He described the pain as a burning 
type pain.

Following his hearing, the veteran submitted a statement from 
Dr. C, dated in December 2001, in support of his cervical 
spine claim.  Dr. C noted that he had reviewed the veteran's 
military records, and that there were several items that 
mentioned trauma with associated neck pain while on active 
duty.  Dr. C stated that the veteran's chronic cervical spine 
condition could be a result of that trauma.  Further, Dr. C 
stated that other causes of the veteran's condition maybe 
less likely.  

Also on file is medical treatise evidence in the form of 
articles from the internet concerning gout and pseudogout.  


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  Initially, the Board notes there is no evidence 
that the veteran was diagnosed with arthritis/degenerative 
changes in his cervical spine either during service or within 
the first post-service year.  Accordingly, he is not entitled 
to a grant of service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, while he is qualified as 
a lay person to describe his symptomatology, he is not 
qualified to diagnose the disability, or provide a competent 
medical opinion regarding the etiology thereof.

The Board notes that there is evidence both for and against 
the veteran's claim of service connection for a cervical 
spine disorder.  For example, the service medical records 
clearly show that the veteran was treated on multiple 
occasions during service, and diagnoses at that time include 
cervical spine spasm.  Moreover, the veteran testified under 
oath that he had no neck/cervical spine problems prior to 
service, and indicated that he had continuous problems since 
service.  Similarly, the veteran's wife testified that the 
veteran did not exactly have a neck problem prior to one of 
his in-service motor vehicle accidents.  However, X-rays 
taken in September 1985, during active service, indicated 
that the cervical spine was normal.  Further, there were no 
complaints of neck problems on the veteran's October 1987 
separation examination, or the March 1988 VA examination.  In 
fact, the first competent medical evidence of a chronic 
cervical spine disorder are the January 1999 X-rays and MRI 
report.

The Board also notes that there are competent medical 
opinions both for and against a finding that the veteran's 
current cervical spine disorder is causally related to active 
service.  Dr. C, in his December 2001 statement, noted that 
he had reviewed the veteran's military records, including 
several items that mentioned trauma with associated neck 
pain, and opined that the veteran's chronic cervical spine 
condition could be (emphasis added) a result of that trauma.  
Further, Dr. C stated that other causes of the veteran's 
condition maybe (emphasis added) less likely.  Conversely, 
the physician who conducted the VA examinations in March 1999 
and December 2000, noted on the March 1999 examination that 
there was degenerative spurring in the neck, but otherwise, 
he had no conclusive evidence that the veteran's neck 
condition stemmed from prior vehicle accidents.  On the 
subsequent December 2000 VA examination, which included 
review of the veteran's claims folder and service medical 
records, the examiner commented that there were multiple 
entries related to neck complaints while in service, and that 
various diagnoses included cervical spasm.  Thus, it was 
likely that the veteran had had some degree of cervical 
strain while in the service.  However, based upon the MRI 
scan and prior X-ray findings of mild degenerative changes, 
the examiner could not say with a reasonable degree of 
medical certainty that these were secondary to trauma.  The 
examiner thought that it was more likely that these were age-
related degenerative changes in the neck.

The record reflects that Dr. C has treated the veteran since 
at least the beginning of 2001, while the VA examiner 
evaluated the veteran on two separate occasions.  Also, both 
physicians noted that they had reviewed the veteran's service 
medical records.  Thus, both of them were familiar with the 
current nature and severity of the veteran's cervical spine 
disorder, as well as his past history.  However, unlike the 
VA examiner, Dr. C did not list which of the veteran's 
service medical records he had reviewed.  Further, Dr. C's 
does not provide a rationale in support of his opinion.  The 
VA examiner did provide a rationale in support of his 
opinion.  In essence, the VA examiner stated that the mild 
degenerative changes shown by the MRI and X-ray findings 
indicated that it was more likely that the disability was 
age-related.  

The Board is aware of the fact that the VA examiner arguably 
used the wrong standard in initially addressing the nexus 
question; he opined that he could not say with a reasonable 
degree of medical certainty (emphasis added) that the 
degenerative changes of the cervical spine were secondary to 
trauma, when the standard (reasonable doubt) is whether it is 
at least as likely as not (50 percent or more likelihood), 
but the physician went on to cure this defect by opining that 
age was the most likely cause of the pathology in question, 
thereby indicating that the contended cause, in-service 
trauma, was less likely than not.  Dr. C only indicated that 
it is possible that the current disability is related to in-
service trauma.  The same physician also stated that other 
causes were less likely than trauma, which arguably then 
supports the claim, but aside from the use of the speculative 
word possible, unlike the opinion of the VA examiner, Dr. C 
did not provide a rationale in support of his opinion.  The 
VA examiner indicated that mild degenerative changes shown by 
the MRI and X-ray findings were more consistent with age 
rather than remote trauma.  Moreover, while the private 
examiner's opinion consisted of two sentences and merely 
noted that "military records were reviewed", the VA 
examiner specifically summarized the pertinent findings in 
the service medical records.  While Dr. C has recently 
treated the veteran, the VA examiner has evaluated the 
veteran twice (March 1999 and December 2000) and, on both 
occasions, a thorough history and physical examination were 
obtained.  The VA nexus opinion was immediately preceded by 
such a thorough evaluation.  For these reasons, the Board 
finds that the opinion of the VA examiner is entitled to more 
weight in the instant case.  It is also pertinent to again 
note that the veteran's separation examination was negative 
for any findings indicative of a cervical spine disability; 
clinical evaluation of his neck and musculoskeletal system, 
to include the cervical spine, was completely negative for 
any findings suggestive of a neck or cervical spine disorder 
at that time.  Moreover, when the veteran initially filed 
claims for service connection for multiple disabilities in 
December 1987 (to include low back, right ankle and skin 
disorders, which were granted), he did not indicate that he 
had a neck or cervical spine disorder at that time or 
subsequently until he filed his current claim in January 
1999.  In considering all of the relevant evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


A.  Low Back

Legal Criteria.  The record reflects that in evaluating the 
veteran's low back disorder, the RO considered the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 
5295.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a 40 percent rating for his low back 
disorder.

The medical records, as well as the veteran's own statements, 
clearly show that he experiences constant low back pain as a 
result of his service-connected disability, as well as 
resulting functional impairment such as limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  For example, range of 
motion testing at the March 1999 VA examination showed had 
flexion to 40 degrees; extension to 10 degrees; right and 
left lateral bending to 15 degrees; right lateral rotation to 
25 degrees; and left lateral rotation to 20 degrees.  
Further, it was noted that he had pain on range of motion 
testing.  More importantly, the examiner commented, in part, 
that the pain could certainly further limit functional 
ability during flare-ups or with increased use of the back.

The Board notes that while the veteran testified that he 
experienced back spasms, there was no objective medical 
evidence of spasms on the March 1999 VA examination.  The 
examiner also noted that the veteran was able to stand erect.  
Moreover, the examiner commented that even though the veteran 
would have greater functional limitation during flare-ups or 
with increased use, it was not feasible to attempt to express 
any of this in terms of additional limitation of motion as 
these matters could not be determined with any degree of 
medical certainty.
However, the Board also notes that the veteran testified at 
this personal hearing that he had moderate pain on a regular 
basis, with incapacitating episodes 3 to 5 times per month, 
of 1 to 3 days duration.  He also experienced sciatica five 
times per month.  In addition, his wife indicated that he 
needed help getting dressed due to his back pain.


Taking into consideration the veteran's complaints of pain, 
and resolving the benefit of the doubt in his favor, the 
Board finds that the symptomatology of his service-connected 
low back disorder more nearly approximates that of severe 
symptoms of intervertebral disc syndrome, with recurring 
incapacitating attacks and intermittent relief therefrom.  
Consequently, he is entitled to the next higher rating of 40 
percent under Diagnostic Code 5293.  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a.

The Board also finds that the medical evidence does not 
support a finding that the veteran experiences pronounced 
symptoms of intervertebral disc syndrome, to include 
persistent symptoms of demonstrable muscle spasm and absent 
ankle jerk.  As noted above, while the veteran testified he 
experienced muscle spasms, there was no demonstrable spasm on 
the March 1999 VA examination.  Similarly, there is no 
medical evidence of absent ankle jerk.  In addition, the 
veteran's testimony indicates he experiences intermittent, 
rather than persistent symptoms of sciatic neuropathy.  
Further, on the most recent MRI of the lumbar spine conducted 
in March 2001, even though there was evidence of advanced 
spondylosis at the L4-L5 and L5-S1 levels, there was no 
herniated nucleus pulposus, nor severe spinal canal stenosis.  
Moreover, there was only mild foraminal compromise at the L4-
L5 and L5-S1 levels as a result of disc bulging and facet 
arthropathy.  Consequently, the Board concludes that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent under Diagnostic Code 5293; 
the criteria for the next higher rating of 60 percent are not 
met.

As noted above, the RO has also considered the applicability 
of Diagnostic Codes 5292 and 5295.  However, neither of these 
Codes provide for a rating in excess of 40 percent.

For the reasons stated above, the Board concludes that the 
veteran is entitled to an increased rating of 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.




B.  Right Ankle Fracture

Legal Criteria.  Under VA regulations, disabilities of the 
ankle are evaluated under Diagnostic Codes 5270 to 5274.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5271 moderate limitation of ankle 
motion is assigned a 10 percent rating.  Marked limitation of 
ankle motion warrants a 20 percent rating.  38 C.F.R. § 
4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Diagnostic Code 5272 provides that ankylosis of the 
subastragalar or tarsal joint in good weight bearing position 
a 10 percent rating is assigned.  Ankylosis of the 
subastragalar or tarsal joint in poor weight bearing position 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Malunion of the os calcis or astragalus with moderate 
deformity is evaluated as 10 percent disabling.  When there 
is marked deformity it is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5274 provides that a 20 percent rating is to 
be assigned when there has been an astragalectomy.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for his right ankle 
disorder, currently rated as 20 percent disabling.

The record reflects that the RO assigned the current 20 
percent rating based upon marked limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Further, the Board 
finds that the evidence clearly shows that the veteran's 
right ankle disorder is manifest by pain and resulting marked 
limitation of motion.  However, Diagnostic Code 5271 does not 
provide for a rating in excess of 20 percent.  Thus, it is 
axiomatic that this Code is inapplicable to the veteran's 
current claim for a rating in excess of 20 percent.

The veteran contended at his personal hearing that he is 
entitled to a rating of at least 30 percent under Diagnostic 
Code 5270, for ankylosis.  Granted, the March 1999 VA 
examination showed that the veteran's ankle had 5 degrees of 
dorsiflexion, and 25 degrees of plantar flexion, with pain on 
motion.  However, there is no competent medical evidence on 
file which diagnoses the veteran as having ankylosis of the 
right ankle, to include as a residual of his in-service 
fracture.  Consequently, Diagnostic Code 5270 does not apply 
in the instant case.

With respect to the other potentially applicable criteria 
found at Diagnostic Codes 5272 to 5274, the Board notes that 
none of these Codes provides for a rating in excess of 20 
percent.  Moreover, there is no medical evidence that the 
veteran has any of the requisite manifestations required by 
these Codes.  Thus, they are inapplicable in the instant 
case.

In making the above determination, the Board was cognizant of 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
well as the veteran's account of right ankle pain.  The Board 
was also cognizant of the fact that he indicated that the 
pain had increased in severity since the last examination.  
However, as noted above, the only potentially applicable 
Diagnostic Code for providing a rating in excess of 20 
percent is 5270, which requires that the service-connected 
disability be manifested by ankylosis.  Since the veteran's 
service-connected right ankle disorder is not manifested by 
ankylosis, then the Board must conclude that the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of right 
ankle pain which would warrant a schedular rating in excess 
of the 20 percent evaluation currently in effect.  There is 
no objective evidence to show that pain, flare-ups of pain, 
fatigue, weakness, incoordination, excess movement, or any 
other finding results in additional functional impairment to 
a degree that would support or more nearly approximate 
(38 C.F.R. § 4.7) a finding of ankylosis of the right ankle.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 20 percent in the instant case.  Moreover, 
inasmuch as there is no medical evidence that the veteran's 
service-connected disability is manifest by ankylosis, there 
is no reasonable possibility that an additional examination 
would substantiate the veteran's claim.

There being no other potentially applicable criteria, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for his right medial malleolus fracture 
with internal fixation, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.
  












ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to an increased rating of 40 percent for 
degenerative joint disease of the lumbosacral spine with 
sciatic neuropathy is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for residuals of a right 
medial malleolus fracture with internal fixation, currently 
evaluated as 20 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

